Title: To Benjamin Franklin from A.-M. Hevin de Navarre and François-Antoine, Baron de Seyffertitz, 22 November 1777: résumé
From: Hevin de Navarre, A.-M.,Seyffertitz, François-Antoine, baron de
To: Franklin, Benjamin


<Würzburg, November 22, in French: Our letters to you of September 24 and November 12 have had no answer and may not have reached you. We speak for twenty-five or thirty veteran officers who, like us, want to enter the American service. We ask for a hundred louis, half in advance and half when we arrive in Paris to explain our plans; Capt. Navarre, our leader, is French and has relatives who will repay the advance if the trip proves impossible. The expense is trifling by comparison with the advantages we offer, by military service during the war and thereafter by settling in the United States.>
